     Case 2:08-cv-02615-MMM-KS Document 54 Filed 03/22/19 Page 1 of 2 Page ID #:221



 1    GOLDSMITH & HULL/ File No. CDCS54
      William I. Goldsmith SBN. 82183
 2
      Stephen R. Goldsmith SBN 291555
 3    Michael L. Goldsmith SBN 291700
      16933 Parthenia Street, Suite 110
 4    Northridge, California 91343
      Telephone:            (818) 990-6600
 5
      Fax No:               (818) 990-6140
 6    govdept1@goldsmithcalaw.com

 7
      Attorney for Plaintiff
 8

 9                                    UNITED STATES DISTRICT COURT

10                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
11

12     UNITED STATES OF AMERICA                       )   CASE NO: CV08-02615 MMM(KSx)
                                                      )
13                                  Plaintiff,        )
                                                      )   ORDER FOR APPEARANCE OF
14
                               v.                     )   JUDGMENT DEBTOR AND PRODUCTION
15                                                    )   OF DOCUMENTS
                 MICHAEL G. FRANCO,                   )   [Proposed]
16                                                    )
                                        Defendant.    )
17

18

19
             Upon reading the foregoing Declaration, and it appearing that this is a proper case for the
20
      appearance of said MICHAEL G. FRANCO on application of the plaintiff;
21
             IT IS ORDERED THAT MICHAEL G. FRANCO shall appear personally before United
22
      States Magistrate Judge           Karen L. Stevenson, in Courtroom 580, UNITED STATES
23
      COURTHOUSE, 255 E. Temple street, LOS ANGELES, CALIFORNIA 90012; on May 21,
24
      2019, at    1:00   p.m.,
25
      //
26

27

28
      PLEADING TITLE - 1
     Case 2:08-cv-02615-MMM-KS Document 54 Filed 03/22/19 Page 2 of 2 Page ID #:222



 1
      to furnish information to aid in enforcement of a money judgment against said Judgment Debtor.
 2
      Judgment Debtor is also ordered to bring the documents or objects on the attached list (Exhibit
 3
      “A”). In the event a “copy” is on the list, you are also ordered to bring with you the original of
 4
      said document or object for comparison.
 5
             DATED: This        22nd            day of March 2019.
 6

 7

 8
                                                   _________________________________________
 9                                                  UNITED STATES MAGISTRATE JUDGE
10
      NOTICE TO JUDGMENT DEBTOR. IF YOU FAIL TO APPEAR AT THE TIME AND
11
      PLACE SPECIFIED IN THIS ORDER, YOU MAY BE SUBJECT TO ARREST AND
12

13    PUNISHMENT FOR CONTEMPT OF COURT, AND THE COURT MAY MAKE AN

14    ORDER REQUIRING YOU TO PAY THE REASONABLE ATTORNEY’S FEES INCURRED
15
      BY THE JUDGMENT CREDITOR IN THIS PROCEEDING. See CCP § 708.110(e).
16

17

18

19

20

21

22

23

24

25

26

27

28
      PLEADING TITLE - 2
